 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarshall Maintenance Corp.andLocal 731, United Automobile,Aircraft,Agricultural Implement Workers of America, AFL-.CIO.Case No. 02-CA-1113.December 19, 1963DECISION AND ORDEROn July 24, 1962, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also recommended that the RegionalDirector open and count the challenged ballots of John J. Welch andPaul Brown and issue a revised tally of ballots in a representationproceeding, Case No. 22-RG-1438, consolidated herewith.The last date for the receipt of exceptions to the Intermediate Reportwas August 16, 1962.Exceptions and a supporting brief from theRespondent were received by the Board on August 17, and were re-jected as being untimely filed.On August 24, 1962, the Respondentattempted to refile its exceptions, by requesting an extension of timefrom August 16 to and including such date as the Board should deemappropriate.The Board denied the request and again rejected theexceptions and brief as being untimely filed.On November 9, 1962,the Board issued an Order pursuant to Section 10(c) of the Act andSection 102.48 of its Rules and Regulations adopting the findings,conclusions, and recommendations of the Trial Examiner's Inter-mediate Report.'Thereafter, pursuant to the Trial Examiner's recommendation, thetwo challenged ballots were opened and counted and a revised tallyof ballots was issued indicating that the Union had obtaineda major-ity of the valid votes cast.After considering the Respondent's objec-tions, the Board issued a Decision and Certification of Representativesin Case No. 22-RC-1438 on July 12,1963.In the meantime, the Board had petitioned the United States Courtof Appeals for the Third Circuit for enforcement of its Order in thiscase.On July 30, 1963, the court denied summary enforcement ofthe Board's Order, because the court considered the Respondent's latefiling of its exceptions to be excused by extraordinary circumstancesrelating to the mailing of the exceptions 2On September 13, 1963, in accord with the decision of the courtof appeals, the Board set aside its Order of November 9, 1962, which1 On November 26, 1962, Respondent filed a motion for reconsideration or modificationand clarification of this Order, for a reopening of this proceeding to submit newly dis-covered evidence,and for oral argumentThe motion was denied on December 18, 1962.2N.L.R B v. Marshall Maintenance Corp ,320 F 2d 641 (CA. 3).145 NLRB No. 53. MARSHALL MAINTENANCE CORP.539had adopted the Trial Examiner's findings on the merits of the case,and agreed to consider the Respondent's exceptions. It also vacatedits Certification of Representatives pending a decision on the meritsof this proceeding 3Accordingly, the Respondent's exceptions to theIntermediate Report and its brief in support thereof are hereby ac-cepted and made part of the record in this proceeding.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs and hereby adopts the findings,4 conclusions,5 andrecommendations of the Trial Examiner, except as modified herein.1.We agree with the Trial Examiner that the Respondent's allegedreason for discharging Brown and Welch was a pretext, and that theaction was taken to discourage their participation in union activities.To remedy this violation of Section 8(a) (3), the Trial Examinerrecommended that Respondent reimburse Brown and Welch for theirloss of pay, and reinstate them to their former, or substantially equiv-alent, positions.In its brief, Respondent urges that if it is requiredto reinstate Brown and Welch, "proper safeguards should be madethat these employees divest themselves of all interests and affiliation"with any enterprise "engaged in the same or similar type of business"as that of Respondent.We find the Respondent's argument persuasive.The record establishes that Brown, Welch, and Gulden, a super-visor who had also been discharged about the same time, formed acorporation to engage in the same type of business as Respondent,that of performing maintenance work on machinery sand equipmentfor industrial plants on a contract basis. If Brown and Welch arestill engaged in this enterprise, it means that they are in direct com-petition with their former employer. It would be manifestly improper3 The validity of the ballots cast by Welch and Brown,which were determinative in therepresentation proceeding,turned on whether they were entitled to vote after they hadbeen discharged.The Trial Examiner found they were entitled to vote because theyhad been discharged in violation of Section 8(a) (3).4The Intermediate Report contains some minor misstatementsof fact thatdo not affectthe Trial Examiner's conclusions.Thus, we note that Howard Graucl was a supervisorof Respondent in addition to those named, andthat Grauel,as well as Gulden,was absentfrom the supervisors'meeting of November21.We alsonote that it was not at Respond-ent's shop but at a customer'splant thatSupervisorKatzmar told employeeCarter onNovember22 that theCompanyhad information as to'Carter'sleadership in the Unionand that he,Katzmar,would fight the Union to the end5The Respondent has excepted to certain of the Trial Examiner's credibility findings.Inasmuch as the clear preponderance of all the relec ant evidence does not persuade usthat the Trial Examiner's resolutions of credibility issues are mcoirect,we find insufficientbasis for disturbing his credibility findings.Standard Dry Wall Products,Inc.,91 NLRB544, enfd 188 F. 2d 362(CA. 3). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDto require Respondent to employ anyone whose loyalty and effortsas anemployee might be affected by his own self-interest as an entre-preneur and business competitor.6Accordingly, although we shallorder the Respondent to reinstate Brown and Welch, we shall permitRespondent to condition its offer of reinstatement to each upon hisdivesting himself of all interest in the operation of, and any substan-tial interest in the ownership of, their competing enterprise. In theevent of acceptance of such offer, Brown and Welch shall have areasonable time in which to comply with such conditions.We shallalso order that Respondent make each of them whole for any loss ofpay resulting from the discrimination, plus interest at the rate of 6percent per annum in accordance with the Board's decision inIsisPlumbing & HeatingCo., 138 NLRB 716.2.The Trial Examiner's recommendation that the challenged bal-lots of Brown and Welch be opened and counted has already beencomplied with.As the Certification of Representatives in Case No.22-RC-1438, issued on July 12, 1963, was vacated pending a decisionon the merits in this proceeding, we have, in a separate Order issuedthis date, severed the representation case from the instant unfair laborpracticecase,and have reissued the Certification of Representativesas ofthis date.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following modifications :1.Substitute the following for the first paragraph of the Recom-mended Order :Upon the entire record in this case and pursuant to 'Section10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Respondent,its officers, agents, successors, and assigns, shall:2.Amend paragraph 2 (a) to read as follows :Offer. to John J. Welch and Paul Brown, and each of them,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, provided, however, that Respondent may,if it so desires, condition such offer of reinstatement to each uponhis divesting himself of all interest in the operation of, and anysubstantial interest in the ownership of, their competing enter-prise, and make each of them whole in the manner set forth inThe Remedy section of the Intermediate Report, with interest inbackpay due at the rate of 6 percent per annum.8CP.Bausch&Lomb Optical Company,108 NLRB 1555, 1561. MARSHALL MAINTENANCE CORP.5413.Amend the final paragraph of the Appendix attached to theIntermediate Report to conform to paragraph 2(a) of the Order, asamended above.4.Add the following to the Appendix immediately below the signa-ture at the bottom of the notice :NOTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right toreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.5.Immediately below the "Note" at the bottom of the notice, amendthe first sentence to read :This notice must remain posted for 60 consecutive days fromthe date of posting, and must not be altered, defaced, or coveredby any other material.INTERMEDIATE REPORTSTATEMENTOF THE CASEThisproceeding was heard beforeTrialExaminer Robert E.Mullin at Trenton,New Jersey, on April 11 to 13, 1962. The issues litigatedwere whether the Re-spondentviolatedSection 8(a)(3) and(1) by the discharge of twoemployees aswell as byother alleged conductand whether the twoaforesaid employees wereeligible to vote in a Board-directed election.Subsequent to the closeof thehearing,counsel for all the parties submitted a joint stipulation correcting an error in thetranscript.This stipulation is herebyreceived as JointExhibit No. 1 and the tran-script corrected in accordancetherewith.Afterthe hearing a brief was submittedby the General Counsel.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondentisa corporation organized under the lawsof New Jersey withitsprincipaloffice andplace of businesslocated at Trentonin that State.It isengaged in the business of servicing,repairing,and installingmachinery in theplants and factories in that area. In the courseof theRespondent's operationsduring its last fiscalyear,a representative12-month period, the Respondentprovidedand performed services valuedat in excess of$500,000, of which,services valuedin excess of $100,000were provided and performedwithin Statesof the UnitedStatesother than theStateof New Jersey.Uponthe foregoing facts the Respondentconcedes,and I find, thatMarshallMaintenanceCorp.,is engaged in commercewithin the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 731,United Automobile,Aircraft,Agricultural ImplementWorkers ofAmerica,AFL-CIO,herein called the Union,or Autoworkers,is a labor organiza-tion within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESCase No. 22-CA-1113The complaint alleges that on November 24, 1961,the Respondent dischargedPaul Brown and John Welch, two employees at its Trenton plant, and refused toreinstate them,in order to discourage membership in the Union.It further alleges 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat for the same discriminatory purpose in November and December of that year,the Respondent terminated and withdrew certain economic benefits from its em-ployees including holiday pay and profit-sharing.All of these allegations aredenied by the Respondent.A. The factsIn November 1961, the Respondent had approximately 30 employees.Mr. RichardN. Marshall, president and a principal stockholder of the corporation, was activelyengagedin the operation of the business.The supervisory staff at that time con-sisted of BelaWeiss,machine shop superintendent, Raymond Katzmar, Sr., andJohn Gulden, the latter two being classed as field superintendents.John J. Welch and Paul Brown, two mechanics, had been in the Respondent'semploy for several years prior to their termination.Welch became a full-timeemployee in 1958 and prior to that time he had been a part-time employee forapproximately 3 years.Brown was hired in the spring of 1959 and worked con-tinuously for the Respondent thereafter until his discharge.In October 1961 several of the employees became interestedin organizing a union.Welch, who in his previous employment had once been president of a local of theUnited Steelworkers, contacted the Trenton office of that organization.The latterreferred him to the Autoworkers and, thereafter, John LaEzza, an internationalrepresentative of that union,sentWelch a supply of authorization cardsto use insolicitingmemberships for the UAW. Early in November, Welch distributed thesecards to his fellow employees.After he had secured several signed authorizationshe brought them to the union hall of the Autoworkers, where, aftera conferencewiththe organizers,arrangementswere made for a meeting of all the employees atMarshall Maintenance.This meeting, held at the union hall in mid-November, wasattended by about 15 employees.During the course of the meeting Welch wasappointed the union contact man for the Marshall employees and Brownwas namedas his coworker or alternate.On the morning of November 24, Marshall received atelegram fromtheUnion, setting forth its claim to represent a majority of theemployees andrequestingthat the Company meet with it for the purpose of collectivebargaining.Thatafternoon,Marshall discharged Welch and Brown.There was considerable testimony on the question of whether the supervisorystaff had engaged in variousantiunion conductduring the week prior to the dischargeof these employees.To that evidence we will now turn.On the night of November 21, Marshall held a meeting at his home which wasattendedby all the supervisory staff with the exception of John Gulden.'Therewas testimony from the General Counsel'switnessesthat the followingmorningWeiss and Raymond Katzmar, Sr., two of the supervisors present, told the em-ployees that at this meeting Marshall had discussed the union campaignto organizethe shop and had told them that if it was successful he would close down.Thus,Gulden testified that the nextmorningKatzmar told him that it "was broughtout that there was a union being organized, or in the process of being organized .thatMr. Marshall was ready to close the plant down but they talked him out ofit."This testimony was corroborated by Vincent Tartaglia, an employee who waspresent during a portion of the conversation and whom Katzmar, Senior, engaged infurtherdiscussionafterGulden left the scene.According to Tartaglia, during thecourse of this latter conversation, Katzmar, Senior, reiterated the comments attributedtoMarshall and emphasized that "Mr. Marshall means it, that he will close the doorsif the union got in."Gulden further testified that he had a similar conversationwithWeiss during the course of which the latter stated that "Mr. Marshall wantedto close the doors down the very next day [but that] the supervisors talked it overwith Mr. Marshall and talked him out of it."According to Gulden, Weiss con-cluded their conversation by telling him "I'm goingto tell my men, talk to them,'Prior to this time Gulden had signed a union card.On November 27, Marshall dis-charged him.This termination,however, Is not an issue in the present proceeding.Gulden testified at the instant hearing that Marshall never notified him of the supervisors'meeting on November 21. According to Gulden,on the evening of the meeting he was ata tavern near the shop when BelaWeiss, his fellow supervisor,told him about It and askedwhether he planned to attend.Gulden testified that this was the first information he hadof the meeting and, because he was not invited by Marshall himself, he felt that he wasnot wanted and did not thereafter proceed to the meeting.Weisstestified that when heinformed Gulden of the meeting on this occasion the latter stated that he would be unableto attend because of a previous commitment.At the hearing Gulden conceded that he hada social engagement on the night in question. MARSHALL MAINTENANCE CORP.543talk them out of it.You should go to your men and talk them out of organizing aunion."Both Katzmar,Senior, and Weiss conceded that they had had discussionswith the foregoing witnesses at the times and places in question but both deniedthat there had been any reference to the Union or to any threat to close the shop.The Respondent vigorously assailed the credibility of Gulden who,as noted earlier,was terminated by Marshall late in November.Immediately thereafter,Gulden,along with Welch and Brown,organized a corporation known as "Cooperative Main-tenance" to engage in substantially the same type of industrial maintenance andrepair work as they had been performing for the Respondent.The evidence asto this post-termination business operation has been considered in arriving at aconclusion as to the weight and credence to be accorded Gulden's testimony.Aftersuch a review it is my conclusion that Gulden was more credible than either Weissor Katzmar.This is due,in part, to the fact that Gulden withstood a searchingcross-examination by able counsel for the Respondent who was thoroughly preparedand who questioned Gulden as to these conversations at great length.Additionally,however, Gulden's testimony as to his conversation with Katzmar,Senior, was cor-roborated by Tartaglia,a mechanic who was still working for the Respondent. Thelatter impressed me as a credible witness throughout his appearance on the standand since he was still in the employ of the Respondent and under both Weiss andKatzmar, Senior,it cannot lightly be assumed that his testimony,so sharply in con-flict with that of his supervisors,was without substance.Neither Weiss nor Katzmar,Senior, was persuasive or convincing.For these reasons, it is my conclusion, and Ifind, that the conversations with Weiss and Katzmar, Senior,occurred substantiallyas related by Gulden and Tartaglia.Other employees testified as to further conversations with these supervisors dur-ing this period.Thus, according to Lawrence Carter, at about this same time,Katzmar came up to him in the shop and told him that the Company had "definiteinformation that[Carter]was one of the ringleaders in the Union...Cartertestified that when he gave a noncommittal response,Katzmar, Senior, declared thathe was going to fight the Union"all the way down to the end."Katzmar, Senior,conceded that he had a conversation with Carter on November 22, but denied thatthere was any mention of the word"union"during the course of their discussion.Carter was another witness for the General Counsel who was still in the Respond-ent's employ.He impressed me as a frank and honest individual whose testimonywas more credible than that of Katzmar,Senior.Jesse T. Vansant, another employee during the time in question,testified thatone noon hour during this same period he and Raymond Katzmar, Jr., a fellowemployee,were having lunch together when Superintendent Weiss questioned themas to whether they had joined the Union.According to Vansant,during thissame conversation,Weiss further asked them for the names of the "instigators" ofthe organizational campaign?Carter also testified that on the Friday before Christ-mas,Weiss repeated to him and to one of the other employees the statement thatMarshall would close the plant if the Union succeeded in organizing the men.Weiss conceded that he had various conversations with Vansant throughout thisperiod but he denied ever having questioned the employee as Vansant related.Weissalso testified that he had not had any such conversation with Carter as that em-ployee attributed to him.Upon an appraisal of these witnesses it is my con-clusion that Vansant and Carter gave the more accurate and reliable accounts.Subsequent to the supervisory meeting held on the evening of November 21,Marshall put up a series of notices on the shop bulletin boardHe testified thathe posted the first immediately after he concluded the meeting with the supervisors.This read as follows:Nov. 21, 1961.TO ALLEMPLOYEESBecause of the tremendous losses incurred during this quarter, the followingpolicy changes will take place:1.There will be no Christmas party.2.Effective immediately,the Profitmakers Club is abolished.3.Anytruculence,insubordination,loafing or other inefficiency will because for immediate discharge.MARSHALL MAINTENANCE,(Sgd)RICHARDN. MARSHALL.0 The quotation is from Vansant's testimony. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next day the following notice was posted:NOVEMBER 22, 1961.To All Employees:We regret to inform you that for economy reasons we have to take thefollowing steps:1.There will be no paid holidays for Thanksgiving and Christmas this year.2.We have deferred purchase of the new lockers for the washroom untila later date.MARSHALL MAINTENANCE,(Sgd)RICHARD N. MARSHALL.Later in the week the following notice appeared on the board:NOVEMBER 24, 1961.To Our Employees:Although we have never guaranteed a 40 hour minimum work week, in ourten years in business we have had only one short week back in 1954.This has required that we find odd jobs for repairing and so on.As youcan imagine, it's been very costly, amounting to an average of $1500 a year foreach of our employees or about 750 per hour.To relieve ourselves of this tremendous burden of expense, we are with-drawing this practice, effective immediately.MARSHALL MAINTENANCE.Another notice, dated November 24, listed a total of $57,200 in savings thatwould purportedly accrue from the elimination of the Christmas party, the Profit-makers Club, paid holidays for Thanksgiving and Christmas, the 40-hour guarantee,and lockers.On November 27, Marshall posted an announcement of the eliminationof company payments for Blue Cross and Blue Shield insurance on the employees.In a final notice that appeared on November 28, Marshall stated that the Companyhad lost a total of $13,139 on three different contracts and that recently it hadfailed to secure a $75,000 loan from the United States Government.On or about December 16, 1961, the Respondent restored to the employees all thebenefits which in the foregoing notices it had announced that the employees wouldlose.B. The discharges of Welch and Brown; contentions of the parties;conclusions with respect theretoOn the morning of November 24, 1961, Welch, Brown, and several other em-ployees were engaged in the completion of an emergency maintenance project at theplant of the Cary Chemical Company in Milltown, New Jersey, some 28 to 30 milesdistant from the Respondent's shop in Trenton.At about 1 p.m., Brown and Welchwere told that there was not much left to do and that they were to return to theRespondent's shop.At this point Superintendent Katzmar told Brown that beforeleaving he should load on his truck a journal bearing box from the rubber mill onwhich they had been working.This bearing, weighing approximately 800 pounds,was then loaded aboard Brown's pickup truck and the two employees departedfor Trenton.Welch and Brown testified that they left the Cary plant at 2:15 p.m. and thatthey arrived back at the Trenton shop a few minutes before 3. It was undisputedthat almost immediately after their return they were accosted by Marshall whoaccused them of having spent too long on the way back and fired them on the spot.The General Counsel alleges that these employees were discriminatorily terminated.The Respondent contends that they were discharged solely for having failed to,return promptly from the Cary job.On the day in question Marshall arrived at the Cary plant shortly before Brownand Welch left.He explained his presence at that site as being in keeping withhis practice of staying in touch with all the jobs in progress.According to Marshall,the two employees left Milltown at 2:10 and did not arrive back at the Trentonshop until 3:15, whereas he left after they did and reached Trenton at 2:55.Al-though Marshall testified that the employees departed at 2:10 he conceded that theRespondent's time records disclose that Welch was paid at the Cary site until 2:15and that the employee was then allowed 42 minutes travel time back to Respondent'sshop.Superintendent Katzmar, Senior, who was on duty at the Cary project also con-ceded that on his time record he allowed these two employees until 3 to completethe return journey.SuperintendentWeiss estimated that normally it would requirefrom 40 to 45 minutes for a truck such as Brown was driving to complete the tripfrom the Cary plant to Trenton.Marshall conceded that on this occasion he gave MARSHALL MAINTENANCE CORP.545Brown and Welch no instructions as to which route they should follow on theirreturn.Welch testified, without contradiction, that on another occasion, when hewas sent to the Cary plant, Marshall directed him to follow the identical route thathe and Brown used on the afternoon in question.Late in the afternoon of November 24, Tartaglia, who had also been at work atthe Cary plant that day, returned to the Respondent's shop in Trenton where Super-intendentWeiss informed him that Brown and Welch had been discharged.WhenTartaglia inquired as to the reason, Weiss told him that it was because they hadtaken too long to get back to the shop. Thereafter, according to the employee,Weiss launched into a discussion of the Union and declared that Marshall woulddefinitely "close his doors if the union got in," that although they [the supervisors]had tried to persuade Marshall not to, the latter would definitely follow that courseof action if the employees were organized.Weiss conceded that he had a conver-sation with Tartaglia at the time and place in question, but denied having mentionedthe Union. It is my conclusion that in this instance Tartaglia was the more crediblewitness and I so find.The Respondent's officials and supervisors denied having any knowledge that theemployees were interested in a union until the morning of November 24, when theUAW telegram, requesting recognition and a bargaining conference, arrived.Fromthe foregoing findings, however, it is my conclusion that the union activities ofthe men were discussed at the supervisors' meeting held at Marshall's home on theevening of November 21, that thereafter Weiss interrogated Vansant and RaymondKatzmar, Jr., as to whether they had signed union cards, that at about the sametime Katzmar, Senior, accused Carter, another employee, of being a "ringleader"in the organizational campaign, and that at various times during the course of thisweek both Weiss and Katzmar, Senior, related to the men their own firm belief thatMarshall would close the plant if the Union succeeded in organizing the employees.For several weeks prior to their discharge, Welch and Brown had been activelyengaged in an attempt to unionize the plant. In the week prior to his terminationWelch had been instrumental in getting some 15 of the employees to attend anorganizational meeting at the UAW hall.This was approximately half of the entirework force at the Respondent's shop.At the same meeting the organizer for theAutoworkers named Welch and Brown as his contact men for the balance of thecampaign to unionize the Respondent's employees.On the basis of the foregoingfacts, it is my conclusion, contrary to the Respondent's position, that by Novem-ber 24, Marshall had learned of the prominent role which Welch and Brown wereplaying in the attempt to organize his employees.The Respondent contends that the sole reason for the dismissal of Brown andWelch was their failure to return more promptly from the Cary plant on the dayin question.The two employees testified that they returned at approximately 3p m. The testimony of Weiss and Katzmar, Senior, tends to establish that theemployees could not possibly have returned much sooner.Marshall testified thatthey did not return until 3:15. If we accept the latter testimony as true, theRespondent's position must be that these two employees were fired for being 15minutes late on the 30-mile return journey from the Cary plant.Both Welch and Brown had excellent work records.Welch had been hired in1958 at a starting rate of $2.05.Thereafter he received approximately a dozenmerit increases, the last on July 20, 1961.At the time of his discharge he wasgetting $2 80 per hour.Brown had a similar recordHe had been hired in 1959at $2.25, had received 6 merit increases, the last on July 27, 1961, and at the timeof his termination was getting $2.75 per hour.There was no evidence that eitherhad ever been warned of impending dismissal.No supervisor offered any criticismof their work.Although Marshall testified that for some time their work had been"deteriorating" as he described it, he conceded that he had never admonished themfor any inadequacies and the extreme generality of his criticism offered at thehearing demonstrated that it was an afterthought.Even if Welch and Brown were 15 minutes late, on the date in question, asMarshall testified, discharge would be a severe penalty in the absence of a history ofrepeated violations of a rule on that subject.Here there was no contention thateither employee was 'an habitual offender in -this regard.Both had excellent workrecords and, in fact, the Respondent offered no evidence of any such prior complaintsor of any complaints of any kind against either of these men. Finally, the absenceof any warning to the two employees that their discharge was imminent, by itself,is of some significance.There is, of course, no requirement in the Act that an em-ployer is bound to warnan employeeof impending dismissal.On the other hand,734-070-64-vol. 145^86 546DECISIONS OF NATIONALLABOR RELATIONS BOARDthe absence of such a warning "is not natural." 3 In the light of the foregoing facts,it is my conclusion, and I find, that the reason offered by the Respondent for theabrupt termination of Welch and Brown was a pretext and that the real reason forthe severe penalty imposed on them was the fact they were the principal leaders ofthe campaign to organize the Respondent's plant.Angwell Curtain Company, Incv.N.L.R.B.,192 F. 2d 899, 903 (C.A.7); N.L.R.B. v. J. A. Booker d/b/a AtlanticStages,180 F. 2d 727, 730 (C A.5); N.L.R.B. v. English Mica Company,195 F. 2d986, 987 (C.A.4);HartsellMills Company v. N.L.R.B.,Ill F. 2d 291, 292-293(C.A. 4).By such conduct the Respondent violated Section 8(a)(3) and (1)of the Act. I further find that in the context of these discriminatory dischargesitwas also a violation of Section 8(a)(1) of the Act by the Respondent, forSuperintendentWeiss to interrogate Vansant and Raymond Katzmar, Jr., as totheir union affiliations, and for both Weiss and Katzmar, Senior, to state to theemployees, as they did at various times during the week of November 20, andthereafter, that Marshall would close the plant if the union campaign succeeded.C. The withdrawal and subsequent restoration of employee benefits; contentionsof the parties and conclusions with respect theretoAs found above, by notices dated November 21, 22, and 24, 1961, Marshall an-nounced to the employees that due to business losses which the Company hadincurred there would be no Christmas party, no holiday pay for Thanksgiving andChristmas, no further guarantee of 40 hours work per week and, effective immediately,the Profitmakers Club was abolished.On November 27, the Company announcedthat it could no longer pay the cost of Blue Cross and Blue Shield insurance for itsemployees.Itwas undisputed that thereafter, on about December 16, all of theforegoing benefits were restored.The General Counsel contends that the with-drawal of these employee benefits was not dictated by business reverses, but that itwas, rather, an unlawful maneuver by the Company that was designed to discouragethe employees from joining the Union.The Respondent denies any such motiveand avers that the announcements resulted solely from Marshall's serious concernabout the Company's losses.The Profitmakers Club was a profit-sharing plan which the Respondent hadestablished several years earlier.According to Marshall, pursuant to this plan,each quarter the Company set aside 25 percent of the net profits after taxes in thethe Profitmakers fund which was then distributed to the employees on a merit-ratingsystem.Marshall testified that he became very alarmed about the Company'sfinancial position over the weekend of November 18 and 19.According to theRespondent's president, this was due to the fact that when, on November 2, hereceived the financial statement for the quarterly period ending September 30 helearned that only $1,504 was available for the Profitmakers, and further, that inthe weeks thereafter, on three separate contracts the Company lost a total of about$13,000.Marshall testified that it was due solely to his concern about this financialproblem that he summoned his supervisors for the night meeting of November 21and at that point told them about the need to effect every possible retrenchmentin expenditures.Marshall also testified that within a short time thereafter theCompany's economic position improved to the point that on December 16, he feltjustified in restoring all the benefits which had been withdrawn the preceding month.On cross-examination Marshall conceded that the disappointing character of thequarterly report received on November 2 was no surprise, since he was at all timesintimately acquainted with the Company's current financial position.He also con-ceded that other quarters in the past fiscal year had been worse.Whereas at theend of September, $1,504 was available for the Profitmakers, for the quarter endinginMarch 1961 the latter received only $117, and in December 1960 it received$1,352.In March 1960 only $1,175 was set aside.Marshall conceded that afternone of the other quarters did he feel impelled to cancel any employee benefits,post any notices, or summon the supervisors into an emergency meeting.Althoughthe company president explained the subsequent restoration of employee benefits onDecember 16 on the ground that business had improved, further cross-examinationdisclosed that for the quarter ending December 31, 1961, the Respondent incurreda net loss of about $150 and that the Profitmakers Club received nothing at all forthat period.3 SeeE AnthonyctSons v. N L R R ,163 F 2d 22, 26-27(C.A D.C ),cert. denied 332U S. 773: "All [discruninatees] were discharged summarily without preliminary warning,admonition or opportunity to change the act or practice complained of. Such action onthe part of an employer is not natural." MARSHALL MAINTENANCE CORP.547Marshall testified that the supervisory meeting of November 21 was called solelyto consider the Company's financial emergency and that Immediately after thatmeeting he posted the first notice to the employees on the need to abolish theProfitmakers Club.The morning after that meeting, however, SuperintendentsWeiss and Katzmar told the employees that the union campaign had been discussedand that Marshall was determined to shut the plant if the Union was successful.From this it is evident that it was only after the Union appeared on the scenethatMarshall became concerned about the employees' fringe benefits. In view ofthe fact that the profit-sharing plan and other employee benefits were canceledduring the week of November 21 and then restored only a few weeks later whenfrom the quarterly fiscal report it appears that the Company's profit margin had notimproved, it is quite obvious that the withdrawal and subsequent restoration of thesebenefits were unrelated to the Respondent's financial picture. In the context of thediscriminatory discharges of Welch and Brown, it is my conclusion, on the findingsset forth above, that Marshall's motivation for the announced abolition of theProfitmakers Club and the other benefits stemmed from a desire to discourage theemployees from joining or assisting the union movement in his shop.For thisreason, I find that by this action the Respondent violated Section 8(a) (1) of the Act.Bausch & Lomb v. N.L.R.B.,217 F. 2d 575, 576 (C.A.2);N.L.R.B. v. Solo CupCo.,237 F. 2d 521, 523-524 (C.A.8); N.L.R.B. v. Hazen & Jaeger Funeral Home,203 F. 2d 807 (C.A. 9);Cummer-Graham Company,90 NLRB 722, 723.Case No. 22-RC-1438Subsequent to its demand for recognition the Charging Party filed a petition withthe Regional Office seeking an election among the Respondent's employees.MarshallMaintenance Corp.,Case No. 22-RC-1438. Pursuant to a Stipulation for Certifica-tion upon Consent Election, executed by the parties on January 5, 1962, an electionby secret ballot was conducted among all employees (except for the statutory ex-clusions) in a production and maintenance unit at the Respondent's plant.Theconsent agreement provided that eligibility to vote was to be determined by thepayroll list of employees on December 28, 1961.The tally of ballots showed thatthere were approximately 24 eligible voters and that 24 ballots were cast, of which11 were for the Union, 11 were against, and 2 were challenged. The two challengedballots were those of Welch and Brown. In a report on objections and challengedballots the Acting Regional Director for the Twenty-second Region recommendedthat a hearing on the challenged ballots be consolidated with the unfair labor prac-ticeproceeding involvingWelch and Brown since their eligibility to vote in theelection would be determined by the outcome of the latter. By order, dated March12, 1962, the Board adopted the foregoing recommendation and ordered a heatingto resolve the issue raised by the challenged ballots.On March 15, 1962, theRegional Director for the Twenty-second Region issued an order consolidating forhearing Cases Nos. 22-CA-1113 and 22-RC-1438.From the findings set forth above it is my conclusion, and I find, that had it notbeen for the Respondent's discriminatory termination of Welch and Brown bothof these individuals would have been on the Respondent's payroll on the date inquestion.The Act does not permit a wrongdoer to profit from the results of his un-fair labor practices.Accordingly, I find that Welch and Brown were eligible to votein the election and will recommend that their challenged ballots be opened andcounted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certain affirma-tive action of the type conventionally ordered in such cases as provided in theRecommended Order below, which I find necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policies of the Act.Since I have found that on November 24, 1961, the Respondent discriminatorilydischarged John J. Welch and Paul Brown I will recommend that the Respondentbe required to offer them immediate and full reinstatement to their former or sub- 548DECISIONSOF NATIONALLABOR RELATIONS BOARDstantially equivalent positions, without prejudice to their seniority or other rights,and make them whole for any loss of pay suffered as a result of the discriminationagainst them by payment to them of a sum of money equal to the amount they wouldhave earned from the date of their discriminatory termination to the date of theRespondent's offer of reinstatement, less net interim earnings, to be computed on aquarterly basis in the manner established by the Board in F.W. Woolworth Co.,90, NLRB 289.Actual earnings in any particular quarter shall have no effect uponthe backpay liability for any other such period. I will also recommend that theRespondent be required to preserve and make available to the Board, or its agents,on request, payroll and other records to facilitate the computation of backpay due.As the unfair labor practices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by the Act, I will recommendthat it cease and desist from infringing in any manner upon the rights guaranteedin Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Union is a labor organiza-tion, all within the meaning of the Act.2.By discriminating in regard to the hire and tenure of employment of John J.Welch and Paul Brown, thereby discouraging membership in the Union, the Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act.3.By terminating and withdrawing certain economic benefits from its employees,including holiday pay and profit sharing, during the months of November andDecember 1961, in order to discourage membership in, or assistance to, the Union,the Respondent violated Section 8 (a) (1) of the Act?4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6. John J. Welch and Paul Brown were employees within the meaning of theAct and eligible to vote at the time of the election held in Case No. 22-RC-1438.Upon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERMarshall Maintenance Corp., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organization of its employees, bydiscriminating in regard to their hire, tenure, or any other terms or conditions ofemployment.(b)Discouragingmembership in, or assistance to, any labor organization bywithdrawing or withholding economic benefits.(c) Interrogating employees concerning union affiliation or activities in a mannerconstituting interference, restraint, or coercion in violation of Section 8(a)(1).(d) In any other manner, interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization to form, join, or assist anylabor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right is affected by the provisos in Section 8(a)(3) ofthe Act.2.Take the following affirmative action, which is necessary to effectuate thepolicies of the Act:(a)Offer to John J. Welch and Paul Brown immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole in the manner setforth in the section of the Intermediate Report entitled, "The Remedy."4Since the parties stipulated that these benefits were restored to the employees on aboutDecember 16, 1961,the Recommended Order does not contain any affirmative provision Inthis connection. MARSHALL MAINTENANCE CORP.549(b) Preserve and, upon request,make available to the Board,or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due.(c)Post at its plant at Trenton, New Jersey, copies of the attached notice marked"Appendix." 5Copies of such notice, to be furnished by the Regional Director forthe Twenty-second Region, shall, after being duly signed by an authorized representa-tive of the Respondent, be posted immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-second Region, in writing,within 20 days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply herewith.6In Case No. 22-RC-1438 the Regional Director for the Twenty-second Regionwill, upon suitable notice, open and count the challenged ballots of John J. Welchand Paul Brown and issue a revised tally of ballots.5If this Recommended Order be adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"In the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice shall be further amended by substituting the words "A Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "A Decision andOrder "6 If this Recommended Order be adopted by the Board, this provision shall he modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, as to what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in any labor organization by dis-criminating in regard to hire, tenure of employment, or any other term orcondition of employment of any of our employees.WE WILL NOT interrogate employees concerning union affiliation or activitiesin a manner constituting interference,restraint, or coercion in violation ofSection 8 (a)( I) of the Act.WE WILL NOT discourage membership in, or assistance to, any labor organi-zation by withdrawing or withholding economic benefits.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form a labororganization, to join any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent that such rightis affected by the proviso to Section 8 (a) (3) of the Act.WE WILL offer to John J. Welch and Paul Brown immediate and full rein-statement to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges and make them whole for anyloss of pay suffered as a result of the discrimination against them.MARSHALL MAINTENANCE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.